DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger et al (US Pub 2015/0002331 –cited by applicant) in view of Mulder et al (US Pub 2013/0135137 –previously cited).
Re claims 1-4, 11, 12, 18, 19: Allmendinger discloses a radar system for detecting displacement of an internal organ of a patient in a medical scanner having a moveable CT portion [0069; see portions 8, 9 that rotate], comprising:
a plurality of patch antennas within or on a patient bed or mat arranged relative to an axis of the patient, wherein at least one antenna is configurable as a transmitting antenna and at least two antennas are configurable as receiving antennas and wherein the at least one antenna is also configurable as a receiving antenna and the at least two antennas are also configurable as transmitting antennas [0049, 0050; see the transmit 
a feed network that energizes the antennas to form a radiation pattern that is directed toward internal organ movement of the patient, wherein the system operates in the UHF bandwidth of the EM spectrum [0046, 0060, 0071; see the determination of motion of the examination region of a patient and see the control and evaluation unit 19 that energizes the antennas and see the components such as oscillator 12 and demodulator 13 that also correspond to a feed network; 0059, 0079; see the 100MHz-5GHz range that includes the UHF range and see the UWB range], wherein the antennas, feed network, and patient are scanned by the scanner during detection of the displacement [0054, 0046, 0060, 0071, Figure 7; see that the patient, feed network (whether the unit 19 or components 12, 13, and antennas are scanned].
Further, Allmendinger discloses a corresponding method of operating a radar system including providing the plurality of antennas arranged on a patient bed, providing the radar system to energize the antennas, and transmitting radar signals toward the exam region to detect organ movement (see Abstract; “method…for operating a radar system” and see the corresponding citations above).
Allmendinger discloses all features except for a phased array antenna with a feed network to steer a main lobe of a radiation pattern to reduce noise in a signal indicative of the organ movement wherein the noise occurs during movement of the CT portion. However, Mulder teaches of a system and method for measuring vital signals including a radar-based transceiving unit that includes a phased antenna array to scan 
Re claims 5, 13, 20: Allmendinger discloses the antennas generate radio waves that achieve substantially far field electromagnetic radiation characteristics when they propagate within the patient’s body near the organ [0057; see the transmit frequency to result in far field characteristics and also the location of the patient relative to the antennas that achieves a far field characteristics].
Re claims 6, 14, 21: Allmendinger discloses the at least two receiving antennas are located closest to the organ being detected relative to the at least one transmitting antenna to reduce an amount of interference and/or cross talk between the transmitting and receiving antennas [0050; wherein the arrangement of the transmit and receive 
Re claims 7, 17: Allmendinger discloses the organ is the thoracic diaphragm [0073; where the exam region is the thorax and respiration motion is determined, which is from motion of the diaphragm].
Re claims 8-10: Allmendinger discloses the axis is a longitudinal axis of the patient and is an antenna axis, wherein the antennas form an array (figures 1, 2, 7; see the array of transmit and receive antennas which for an axis along the longitudinal axis of the patient lying down).
Re claims 16, 23: Allmendinger discloses the plurality of antennas includes first, second and third receiving antennas (figure 1 showing at least three receive antennas 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger et al (US Pub 2015/0002331 –cited by applicant) in view of Mulder et al (US Pub 2013/0135137 –previously cited).
.

Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive. Applicant argues that Allmendinger/Mulder does not disclose the limitation of a moveable CT portion wherein the main lobe is steered to reduce noise that occurs during movement of the CT portion. Respectfully, the Examiner disagrees and finds that the combination of prior art references meets the limitations for the reasons given in the rejection. That is, the primary reference discloses a moveable CT portion and when modified to include steering of the main lobe, the result includes a reduction of noise that occurs during movement of the CT portion. Even though Mulder does not discuss reduction of noise from movement of a CT portion, he contemplates using a phased array to direct a main lobe to a target. This will result in noise reduction from external surfaces as is explicitly disclosed and, in combination with Allmendinger, will also result in reduction of any noise from the moveable CT portion. Therefore, all limitations are met.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793